Title: Samuel Smith (of Maryland) to Thomas Jefferson, 23 July 1809
From: Smith, Samuel (of Maryland)
To: Jefferson, Thomas


          Dr Sir.  Baltimore 23d July 1809
          Mr Adams has been So polite as to invite my Son, John Spear Smith to accompany him to Russia as a Member of the legation to Petersburg. the oppy was favorable and I hope may be a mean of rendering him capable of serving his Country at Some future day, in the diplomatic line—He goes at his own Expense—It is a great Object that he should be properly introduced. Will it be too great a liberty for me to ask of you letters of introduction to Petersburg, and Paris? if not, I pray you to send those for Russia by the return of Mail, those for Paris, if inconvenient to you now, may be sent after him—I doubt whether his health will permit him to join Mr Adams at Boston, if not he will proceed by way of Hamburg to St Petersburg—
          A Report was put in Circulation in this City by Whispers prior to the last session against my Character of the most malicious kind, which induced I believe was put to Mr Randolph & induced him to bring forward his Committee of investigation a Report from the Treasury Dept was made which was calculated to confirm such report, no application was made to the Navy Dept where correct information might have been obtained—fortunately Mr Smiley One of the Committee called on my Brother & informed him of what was doing—in Consequence all was set right & a new report was made, which was with difficulty received by the house—who originated the tale & by whom propagated I will not pain you by telling, but it has had an influence in Maryland that may lose us the October Elections—I pray you to Accept assurances of the sincere friendship of Dr sir, Your Obed servt
          
            S.
            Smith
        